EXHIBIT 10.1

 

2,581,780 Units

 

Consisting of 10,327,120 Shares of Common Stock and Warrants to Purchase
2,581,780 Shares of Common Stock

 

STRATEX NETWORKS, INC.

 

PLACEMENT AGENCY AGREEMENT

 

September 20, 2004

 

CIBC World Markets Corp.

as Placement Agent

417 5th Avenue, 2nd Floor

New York, New York 10016

 

Ladies and Gentlemen:

 

Stratex Networks, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions contained herein, to issue and sell
2,581,780 Units (the “Units”), consisting of (i) 10,327,120 shares (the
“Shares”) of common stock, $0.01 par value per share (the “Common Stock”) and
(ii) warrants to purchase 2,581,780 shares of Common Stock (the “Warrants”),
directly to certain investors (collectively, the “Investors”). The Company
desires to engage you as its placement agent (the “Placement Agent”) in
connection with such issuance and sale. The Units are more fully described in
the Registration Statement (as hereinafter defined).

 

The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the published
rules and regulations thereunder (the “Rules”) adopted by the Securities and
Exchange Commission (the “Commission”) a Registration Statement (as hereinafter
defined) on Form S-3 (No. 333-50820) which became effective as of December 7,
2000 (the “Effective Date”), including a base prospectus relating to the Units
(the “Base Prospectus”), and such amendments thereof as may have been required
to the date of this Agreement. Copies of such Registration Statement (including
all amendments thereof) and of the related Base Prospectus have heretofore been
delivered by the Company to you. The term “Registration Statement” as used in
this Agreement means the initial registration statement (including all exhibits,
financial schedules and all documents and information deemed to be a part of the
Registration Statement through incorporation by reference or otherwise), as
amended to the date of this Agreement, including the Base Prospectus. If the
Company has filed an abbreviated registration statement to register additional
Units pursuant to Rule 462(b) under the Rules (the “462(b) Registration
Statement”), then any reference herein to the Registration Statement shall also
be deemed to include such 462(b) Registration Statement. The prospectus
supplement relating to the Units as filed with the



--------------------------------------------------------------------------------

Commission pursuant to and in accordance with Rule 424(b) under the Securities
Act is hereinafter referred to as the “Prospectus Supplement.” The term
“Prospectus” as used in this Agreement means the Base Prospectus together with
the Prospectus Supplement. As used herein, the terms “Base Prospectus,”
“Prospectus,” “Registration Statement,” “Rule 462 Registration Statement,” and
“Prospectus Supplement” shall include any documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act on or before
the date of this Agreement, and any reference to any amendment or supplement to
the Registration Statement or the Prospectus shall be deemed to refer to and
include any document filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), after the date of the Base Prospectus by the Company with
the Commission, that are deemed to be incorporated therein by reference.

 

In connection with its obligations as Placement Agent hereunder, the Company
hereby confirms that the Placement Agent is authorized to distribute the
Prospectus (as from time to time amended or supplemented if the Company
furnishes amendments or supplements thereto to the Placement Agent).

 

1. Agreement to Act as Placement Agent; Delivery and Payment. On the basis of
the representations, warranties and agreements contained in, and subject to the
terms and conditions of, this Agreement:

 

(a) The Placement Agent agrees to act as the Company’s exclusive Placement Agent
in connection with the issuance and sale, on a reasonable efforts basis, by the
Company of the Units to the Investors. The Company acknowledges and agrees that
the Placement Agent’s engagement hereunder is not an agreement by the Placement
Agent or any of their affiliates to underwrite or purchase any securities or
otherwise provide any financing. As compensation for their services hereunder,
the Company agrees to pay on the Closing Date (as defined below) the Placement
Agent by wire transfer of immediately available funds five percent (5%) of the
gross proceeds received by the Company from the sale of the Units.

 

(b) Payment of the purchase price for, and delivery of the Units shall be made
at a closing (the “Closing”) at the offices of Morrison & Foerster LLP, 755 Page
Mill Road, Palo Alto, CA 94304-1018 at 9:00 a.m., California time, on the
Closing Date to take place on the third or fourth business day (as permitted
under Rule 15c6-1 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) after the determination of the public offering price of the
Units (such time and date of payment and delivery being herein called the
“Closing Date”). All actions taken at the Closing shall be deemed to have
occurred simultaneously.

 

(c) Payment of the purchase price for the Units shall be made to or upon the
order of the Company by wire transfer in Federal (same day) funds to the
Company, upon delivery the Shares, through the facilities of The Depository
Trust Company and the issuance of certificates for the Warrants, to such
persons, and shall be registered in such name or names and shall be in such
denominations, as the Placement Agent may request at least two business days
before the Closing Date. Payment of the purchase price for the Units shall be
made on the Closing Date by the Investors directly to the Company or as the
Placement Agent shall otherwise direct.

 

2



--------------------------------------------------------------------------------

(d) The purchases of the Units by the Investors may be evidenced by the
execution of a purchase agreement substantially in the form attached hereto as
Exhibit A.

 

(e) Prior to the earlier of (i) the date on which this Agreement is terminated
and (ii) the Closing Date, the Company shall not, without the prior consent of
the Placement Agent, solicit or accept offers to purchase shares of its Common
Stock (other than pursuant to the exercise of options under existing employee
benefit plans, purchases under the Company’s employee stock purchase plan or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof) otherwise than through the Placement Agent.

 

2. Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent as of the date hereof and as of the Closing
Date, as follows:

 

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act. On the Effective Date, the Registration Statement complied, and on the date
of the Prospectus, the date any post-effective amendment to the Registration
Statement becomes effective, the date any supplement or amendment to the
Prospectus is filed with the Commission and the Closing Date, the Registration
Statement and the Prospectus (and any amendment thereof or supplement thereto)
will comply, in all material respects, with the requirements of the Securities
Act and the Rules and the Exchange Act and the rules and regulations of the
Commission thereunder. The Registration Statement did not, as of the Effective
Date, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and on the Effective Date and the other dates
referred to above neither the Registration Statement nor the Prospectus, nor any
amendment thereof or supplement thereto, will contain any untrue statement of a
material fact or will omit to state any material fact required to be stated
therein or necessary in order to make the statements therein not misleading. If
applicable, when any preliminary prospectus was first filed with the Commission
(whether filed as part of the Registration Statement or any amendment thereto or
pursuant to Rule 424(a) of the Rules) and when any amendment thereof or
supplement thereto was first filed with the Commission, such preliminary
prospectus as amended or supplemented complied in all material respects with the
applicable provisions of the Securities Act and the Rules and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading. If applicable, each preliminary prospectus and the
Prospectus delivered to the Placement Agent for use in connection with this
offering was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T. If Rule 434 is used, the Company will comply with the
requirements of Rule 434 and the Prospectus shall not be “materially different,”
as such term is used in Rule 434, from the prospectus included in the
Registration Statement at the time it became effective. Notwithstanding the
foregoing, none of the representations and warranties in this Section 2(a) shall
apply to statements in, or omissions from, the Registration Statement or the
Prospectus made in reliance upon, and in conformity with, information herein or
otherwise furnished in writing by the Placement Agent specifically for inclusion
in the Registration Statement or the Prospectus. With respect to the preceding
sentence, the Company acknowledges that the only information furnished in
writing by the Placement Agent for use in the Registration Statement or the
Prospectus is the statements contained in the tenth paragraph under the caption
“Plan of Distribution” in the Prospectus Supplement.

 

3



--------------------------------------------------------------------------------

(b) The Registration Statement is effective under the Securities Act and no stop
order preventing or suspending the effectiveness of the Registration Statement
or suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
Company’ knowledge, are threatened under the Securities Act. Any required filing
of the Prospectus and any supplement thereto pursuant to Rule 424(b) of the
Rules has been or will be made in the manner and within the time period required
by such Rule 424(b).

 

(c) The documents incorporated by reference in the Registration Statement and
the Prospectus, at the time they became effective or were filed with the
Commission, as the case may be, complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder, and none of such documents
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and any further documents so filed and incorporated by reference in
the Registration Statement and the Prospectus, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

(d) The financial statements of the Company (including all notes and schedules
thereto) included or incorporated by reference in the Registration Statement and
Prospectus present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified (subject, in the case of
unaudited statements, to normal year-end audit adjustments which are not
expected to be material in amount); and such financial statements and related
schedules and notes thereto, and the unaudited financial information filed with
the Commission as part of the Registration Statement, have been prepared in
conformity with generally accepted accounting principles, consistently applied
throughout the periods involved.

 

(e) Deloitte & Touche LLP, whose reports are filed with the Commission as a part
of the Registration Statement, are and, during the periods covered by their
reports, were independent public accountants as required by the Securities Act
and the Rules and Rule 3600T of the Public Company Accounting Oversight Board.

 

(f) The Company and each of its subsidiaries, including each entity
(corporation, partnership, joint venture, association or other business
organization) controlled directly or indirectly by the Company, is duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation or organization. Each subsidiary of
the Company that constitutes, and any group of subsidiaries of the Company that
together

 

4



--------------------------------------------------------------------------------

constitute, a “significant subsidiary” of the Company, as that term is defined
in Rule 1-02(w) of Regulation S-X under the Act, if any, are listed on Schedule
I attached hereto (the “Significant Subsidiaries”). The Company and each of its
subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted by it or location of the assets or properties owned, leased or
licensed by it requires such qualification, except for such jurisdictions where
the failure to so qualify individually or in the aggregate would not reasonably
be expected to have a material adverse effect on the assets, properties,
condition, financial or otherwise, or in the results of operations, business
affairs or business prospects of the Company and its subsidiaries considered as
a whole (a “Material Adverse Effect”); and to the Company’s knowledge, no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification.

 

(g) The Company and each of its subsidiaries has all requisite corporate power
and authority, and all necessary authorizations, approvals, consents, orders,
licenses, certificates and permits of and from all governmental or regulatory
bodies or any other person or entity (collectively, the “Permits”), to own,
lease and license its assets and properties and conduct its business, all of
which are valid and in full force and effect, except where the lack of such
Permits, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. The Company and each of its subsidiaries has
fulfilled and performed in all material respects all of its material obligations
with respect to such Permits and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other material impairment of the rights of the Company
thereunder. Except as may be required under the Securities Act and state and
foreign Blue Sky laws, no other Permits are required to enter into, deliver and
perform this Agreement and to issue and sell the Units.

 

(h) The Company and each of its subsidiaries owns or possesses, or can acquire
on reasonable market terms, adequate rights to use all patents, patent rights,
inventions, trademarks, trademark applications, trade names, service marks,
copyrights, copyright applications, licenses, know-how and other similar rights
and proprietary knowledge (collectively, “Intangibles”) necessary for the
conduct of its business. Neither the Company nor any of its subsidiaries has
received any notice of, or is not aware of, any infringement of or conflict with
asserted rights of others with respect to any Intangibles. To the knowledge of
the Company, each current and former employee of and consultant to the Company
has executed the Company’s standard form of agreement containing confidentiality
and invention assignment provisions, except where the failure of current or
former employees or consultants to so execute such agreements would not
individually or in the aggregate have a Material Adverse Effect, and, to
knowledge of the Company, each current and former supplier and customer of the
Company has executed the Company’s standard form of non-disclosure agreement,
except where the failure of current or former suppliers or customers to execute
such agreements would not individually or in the aggregate have a Material
Adverse Effect.

 

(i) The Company and each of its subsidiaries has good and marketable title in
fee simple to all real property, and good and marketable title to all other
property owned by it, in each case free and clear of all liens, encumbrances,
claims, security interests and defects, except such as do not materially affect
the value of such property and do not materially interfere

 

5



--------------------------------------------------------------------------------

with the use made or proposed to be made of such property by the Company and its
subsidiaries. All property held under lease by the Company and its subsidiaries
is held by them under valid, existing and enforceable leases, free and clear of
all liens, encumbrances, claims, security interests and defects, except such as
are not material and do not materially interfere with the use made or proposed
to be made of such property by the Company and its subsidiaries. Subsequent to
the respective dates as of which information is given in the Registration
Statement and the Prospectus, (i) there has not been any Material Adverse
Effect; (ii) neither the Company nor any of its subsidiaries has sustained any
loss or interference with its assets, businesses or properties (whether owned or
leased) from fire, explosion, earthquake, flood or other calamity, whether or
not covered by insurance, or from any labor dispute or any court or legislative
or other governmental action, order or decree which would reasonably be expected
to have a Material Adverse Effect; and (iii) except as disclosed in the
Prospectus, since the date of the latest balance sheet included or incorporated
by reference in the Registration Statement and the Prospectus, neither the
Company nor its subsidiaries has (A) issued any securities or incurred any
liability or obligation, direct or contingent, for borrowed money, except such
liabilities or obligations incurred in the ordinary course of business, (B)
entered into any transaction not in the ordinary course of business or (C)
declared or paid any dividend or made any distribution on any shares of its
stock or redeemed, purchased or otherwise acquired or agreed to redeem, purchase
or otherwise acquire any shares of its capital stock.

 

(j) There is no document, contract or other agreement required to be described
in the Registration Statement or Prospectus or to be filed as an exhibit to the
Registration Statement which is not described or filed as required by the
Securities Act or Rules. Each description of a contract, document or other
agreement in the Registration Statement and the Prospectus accurately reflects
in all material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the
Registration Statement and Prospectus or listed in the Exhibits to the
Registration Statement or incorporated by reference is in full force and effect
and is valid and enforceable by and against the Company or its subsidiary, as
the case may be, in accordance with its terms. Neither the Company nor any of
its subsidiaries, if a subsidiary is a party, nor to the Company’s knowledge,
any other party is in default in the observance or performance of any term or
obligation to be performed by it under any such agreement, and no event has
occurred which with notice or lapse of time or both would constitute such a
default, in any such case which default or event, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. No
default exists, and no event has occurred which with notice or lapse of time or
both would constitute a default, in the due performance and observance of any
term, covenant or condition, by the Company or its subsidiary, if a subsidiary
is a party thereto, of any other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which Company or its properties or
business or a subsidiary or its properties or business may be bound or affected
which default or event, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(k) Neither the Company nor any of its subsidiaries is in violation of any term
or provision of (i) in the case of the Company, its Second Restated Certificate
of Incorporation, and in the case of each of the Company’s subsidiaries, its
charter or in either case, their respective by-laws or (ii) of any franchise,
license, permit, judgment, decree, order, statute, rule or regulation, except,
with respect to subsection (ii), where the consequences of such violation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(l) Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Units) will give rise to a right to terminate or accelerate the due date of any
payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries or violate any provision of, in the case of the Company, its
Second Restated Certificate of Incorporation, and in the case of each of the
Company’s subsidiaries, its charter or in either case, their respective by-laws,
except for such consents or waivers which have already been obtained and are in
full force and effect.

 

(m) As of August 31, 2004, the authorized capital stock of the Company consisted
of (i) 150,000,000 shares of Common Stock, 84,289,082 shares of which were
issued and outstanding, and (ii) 5,000,000 shares of Preferred Stock, par value
$.01 per share, 200,000 of which were designated Series A Junior Participating
Preferred Stock, none of which were issued and outstanding. All of the issued
and outstanding shares of Common Stock have been duly and validly issued and are
fully paid and nonassessable. There are no statutory preemptive or other similar
rights to subscribe for or to purchase or acquire any shares of Common Stock of
the Company or any of its subsidiaries or any such rights pursuant to, in the
case of the Company, its Second Restated Certificate of Incorporation, and in
the case of each of the Company’s subsidiaries, its charter or in either case,
their respective by-laws, or any agreement or instrument to or by which the
Company or any of its subsidiaries is a party or bound. The Units, when
delivered by the Company pursuant to this Agreement, will be duly and validly
issued, fully paid and nonassessable and none of them will be issued in
violation of any preemptive or other similar right. The certificates evidencing
the Shares and the certificates evidencing the Warrants are in due and proper
legal form and have been duly authorized for issuance by the Company. Except as
disclosed in the Registration Statement and the Prospectus, there is no
outstanding option, warrant or other right calling for the issuance of, and
there is no commitment, plan or arrangement to issue, any share of stock of the
Company or any of its subsidiaries or any security convertible into, or
exercisable or exchangeable for, such stock. The Common Stock and the Units
conform in all material respects to all statements in relation thereto contained
in the Registration Statement and the Prospectus. All outstanding shares of
capital stock of each of the Company’s subsidiaries have been duly authorized
and validly issued, and are fully paid and nonassessable and are owned directly
by the Company or by another wholly-owned subsidiary of the Company free and
clear of any security interests, liens, encumbrances, equities or claims, other
than those described in the Prospectus.

 

7



--------------------------------------------------------------------------------

(n) No holder of any security of the Company has any right, which has not been
waived, to have any security owned by such holder included in the Registration
Statement or to demand registration of any security owned by such holder for a
period of 90 days after the date of this Agreement. Each director and executive
officer of the Company listed on Schedule II has delivered to the Placement
Agent his or her enforceable written lock-up agreement in the form attached to
this Agreement as Exhibit B hereto (“Lock-Up Agreement”).

 

(o) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of the Units by the Company and the reservation for
issuance, and issuance of the shares to be issued upon exercise of the Warrants.
This Agreement has been duly and validly authorized, executed and delivered by
the Company and constitutes and will constitute legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as rights to indemnity under Section 6 of the
Agreement may be limited by applicable law and the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

(p) Neither the Company nor any of its subsidiaries is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened,
which dispute would reasonably be expected to have a Material Adverse Effect.
The Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers or contractors which would
reasonably be expected to have a Material Adverse Effect. The Company is not
aware of any threatened or pending litigation between the Company or its
subsidiaries and any of its executive officers which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect. The Company is
not aware that any of its executive officers presently intends to terminate his,
her or their employment with the Company, nor does the Company have a present
intention to terminate the employment of any such executive officer.

 

(q) No transaction has occurred between or among the Company and any of its
officers or directors, stockholders or any affiliate or affiliates of any such
officer or director or stockholder that is required to be described in and is
not described in the Registration Statement and the Prospectus.

 

(r) The Company has not taken, nor will it take, directly or indirectly, any
action designed to or which might reasonably be expected to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of the Common Stock or any
security of the Company to facilitate the sale or resale of any of the Shares or
the Warrants.

 

(s) The Company and each of its subsidiaries has filed all Federal, state, local
and foreign tax returns which are required to be filed through the date hereof,
which returns are true and correct in all material respects or has received
timely extensions thereof, and has paid all taxes shown on such returns and all
assessments received by it to the extent that the same are material and have
become due. There are no tax audits or investigations pending, which if
adversely determined would reasonably be expected to have a Material Adverse
Effect; nor are there any material proposed additional tax assessments against
the Company or any of its subsidiaries.

 

8



--------------------------------------------------------------------------------

(t) The Company has filed a Notification Form: Listing of Additional Shares with
respect to the Shares and the Common Stock issuable upon exercise of the
Warrants for quotation on the National Association of Securities Dealers
Automated Quotation (“Nasdaq”) National Market System.

 

(u) The Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
the quotation of the Common Stock on the Nasdaq National Market, nor has the
Company received any notification that the Commission or the Nasdaq National
Market is contemplating terminating such registration or quotation.

 

(v) The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(w) The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are customary in the businesses in which they are engaged or propose to engage
after giving effect to the transactions described in the Prospectus; all
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or the Company’s or its subsidiaries’ respective businesses,
assets, employees, officers and directors are in full force and effect; the
Company and each of its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; and neither the Company nor
any subsidiary of the Company has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that is not materially greater than the current cost.
Neither the Company nor any of its subsidiaries has been denied any insurance
coverage which it has sought or for which it has applied.

 

(x) Each approval, consent, order, authorization, designation, declaration or
filing of, by or with any regulatory, administrative or other governmental body
necessary in connection with the execution and delivery by the Company of this
Agreement and the consummation of the transactions herein contemplated required
to be obtained or performed by the Company (except such additional steps as may
be necessary to qualify the Units under the state securities or Blue Sky laws)
has been obtained or made and is in full force and effect.

 

9



--------------------------------------------------------------------------------

(y) There are no affiliations with the National Association of Securities
Dealers, Inc. (the “NASD”) among the Company’s officers, directors or, to the
best of the knowledge of the Company, any five percent or greater stockholder of
the Company, except as set forth in the Registration Statement or otherwise
disclosed in writing to the Placement Agent.

 

(z) The Company satisfies the eligibility requirements for the use of a
registration statement on Form S-3 pursuant to the standards for Form S-3 prior
to October 21, 1992 in connection with the offering of the Units as contemplated
hereby, and otherwise meets the requirements for exemption from filing as set
forth in Rule 2710(b)(7)(C)(i) of the NASD Manual with respect to the offering
of the Units as contemplated hereby.

 

(aa) (i) Each of the Company and each of its subsidiaries is in compliance in
all material respects with all rules, laws and regulation relating to the use,
treatment, storage and disposal of toxic substances and protection of health or
the environment (“Environmental Law”) which are applicable to its business; (ii)
neither the Company nor its subsidiaries has received any notice from any
governmental authority or third party of an asserted claim under Environmental
Laws; (iii) each of the Company and each of its subsidiaries has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and is in compliance with all terms
and conditions of any such permit, license or approval; (iv) to the Company’s
knowledge, no facts currently exist that will require the Company or any of its
subsidiaries to make future material capital expenditures to comply with
Environmental Laws; and (v) no property which is or has been owned, leased or
occupied by the Company or its subsidiaries has been designated as a Superfund
site pursuant to the Comprehensive Environmental Response, Compensation of
Liability Act of 1980, as amended (42 U.S.C. Section 9601, et. seq.) (“CERCLA”)
or otherwise designated as a contaminated site under applicable state or local
law. Neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under CERCLA.

 

(bb) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which the Company identifies
and evaluates associated costs and liabilities (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review, the Company has
reasonably concluded that such associated costs and liabilities would not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

(cc) The Company is not and, after giving effect to the offering and sale of the
Units and the application of proceeds thereof as described in the Prospectus,
will not be an “investment company” within the meaning of the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(dd) The Company or, to the best its knowledge after reasonable investigation,
any other person associated with or acting on behalf of the Company including,
without limitation, any director, officer, agent or employee of the Company or
its subsidiaries,

 

10



--------------------------------------------------------------------------------

has not, directly or indirectly, while acting on behalf of the Company or its
subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity; (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (iv) made any other unlawful payment.

 

(ee) Except as described in the Prospectus, the Company has not sold or issued
any shares of Common Stock during the six-month period preceding the date of the
Prospectus, including any sales pursuant to Rule 144A under, or Regulations D or
S of, the Securities Act, other than shares issued pursuant to employee benefit
plans, qualified stock options plans or other employee compensation plans or
pursuant to outstanding options, rights or warrants.

 

(ff) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of it subsidiaries with respect to the Money
Laundering Laws is pending, or to the best knowledge of the Company, threatened.

 

(gg) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(hh) Neither the Company nor any of its ERISA Affiliates are a party to or bound
by, contribute to or maintain, or at any time contributed to or maintained any
“employee benefit plan,” within the meaning of Section 3(3) of ERISA. For
purposes of this Section 2(hh), “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, and “ERISA Affiliate” means any entity which,
together with the Company or any subsidiary, would be treated as a single
employer under Section 414 of the Internal Revenue Code of 1986, as amended.

 

(ii) None of the Company or its directors and officers has distributed and will
not distribute prior to the later of (i) the Closing Date, and (ii) completion
of the distribution of the Units, any offering material in connection with the
offering and sale of the Units other than the Prospectus and other materials, if
any, permitted by the Securities Act.

 

11



--------------------------------------------------------------------------------

(jj) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared; (ii) provide for the periodic evaluation of the effectiveness of
such disclosure controls and procedures as of the end of each of the Company’s
quarterly and annual fiscal periods; and (iii) are effective in all material
respects to perform the functions for which they were established. Based on the
evaluation of its disclosure controls and procedures, the Company is not aware
of (i) any significant deficiency in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data or any material weaknesses in internal
controls; or (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls. Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no changes that have materially
affected, or are reasonably likely to materially affect, the Company’s internal
control over financial reporting, including any corrective actions with regard
to significant deficiencies and material weaknesses.

 

(kk) There are no material off-balance sheet arrangements (as defined in Item
303 of Regulation S-K) that have or are reasonably likely to have a material
current or future effect on the Company’s financial condition, revenues or
expenses, changes in financial condition, results of operations, liquidity,
capital expenditures or capital resources.

 

(ll) The Company’s Board of Directors has validly appointed an audit committee
whose composition satisfies the requirements of Rule 4350(d)(2) of the Rules of
the NASD and the Board of Directors and/or the audit committee has adopted a
charter that satisfies the requirements of Rule 4350(d)(1) of the NASD Rules.
The audit committee has reviewed the adequacy of its charter within the past
twelve months.

 

(mm) The chief executive officer and the chief financial officer of the Company
have made all certifications required by the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and any related rules and regulations promulgated by the
Commission, and the statements contained in any such certification are complete
and correct. The Company is otherwise in compliance in all material respects
with all applicable effective provisions of the Sarbanes-Oxley Act and is
actively taking reasonable steps to ensure that it will be in compliance with
other applicable provisions of the Sarbanes-Oxley Act upon the effectiveness of
such provisions.

 

(nn) The Company is not a party to any contract, agreement or understanding with
any person that would give rise to a valid claim against the Company or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Units.

 

3. Representations of the Placement Agent.

 

(a) The Placement Agent is a member in good standing of the NASD and has, and at
all times while taking any actions constituting an offer or sale of the Units
had, all governmental licenses (including both federal and state broker dealer
licenses) required to act as placement agent for the Units.

 

12



--------------------------------------------------------------------------------

(b) The Placement Agent has complied, in all material respects, with all
applicable Federal and state laws and applicable rules of the NASD in connection
with its activities as placement agent for the Units.

 

4. Conditions of the Placement Agent’s Obligations. The obligations of the
Placement Agent are subject to each of the following terms and conditions:

 

(a) The Prospectus shall have been timely filed with the Commission in
accordance with Section 5(a) of this Agreement.

 

(b) No order preventing or suspending the use of any preliminary prospectus or
the Prospectus shall have been or shall be in effect and no order suspending the
effectiveness of the Registration Statement shall be in effect and no
proceedings for such purpose shall be pending before or threatened by the
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the satisfaction of the Commission
and the Placement Agent. If the Company has elected to rely upon Rule 430A, Rule
430A information previously omitted from the effective Registration Statement
pursuant to Rule 430A shall have been transmitted to the Commission for filing
pursuant to Rule 424(b) within the prescribed time period and the Company shall
have provided evidence satisfactory to the Placement Agent of such timely
filing, or a post-effective amendment providing such information shall have been
promptly filed and declared effective in accordance with the requirements of
Rule 430A. If the Company has elected to rely upon Rule 434, a term sheet shall
have been transmitted to the Commission for filing pursuant to Rule 424(b)
within the prescribed time period.

 

(c) The representations and warranties of the Company contained in this
Agreement and in the certificates delivered pursuant to Section 4(d) shall in
all material respects be true and correct when made and on and as of the Closing
Date as if made on such date. The Company shall have performed all covenants and
agreements and satisfied all the conditions contained in this Agreement required
to be performed or satisfied by it at or before the Closing Date.

 

(d) The Placement Agent shall have received on the Closing Date a certificate,
addressed to the Placement Agent and dated the Closing Date, of the chief
executive officer and the chief financial officer or chief accounting officer of
the Company to the effect that: (i) the representations, warranties and
agreements of the Company in this Agreement were true and correct when made and
are true and correct as of the Closing Date; (ii) the Company has performed all
covenants and agreements and satisfied all conditions contained herein; (iii)
they have carefully examined the Registration Statement and the Prospectus and,
in their opinion (A) as of the Effective Date, the Registration Statement did
not, and as of its date, the Prospectus did not, include any untrue statement of
a material fact and did not omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) since the
Effective Date no

 

13



--------------------------------------------------------------------------------

event has occurred which should have been set forth in a supplement or otherwise
required an amendment to the Registration Statement or the Prospectus; and (iv)
no stop order suspending the effectiveness of the Registration Statement has
been issued and, to their knowledge, no proceedings for that purpose have been
instituted or are pending under the Securities Act.

 

(e) The Placement Agent shall have received, at the time this Agreement is
executed and on the Closing Date a signed letter from Deloitte & Touche LLP
addressed to the Placement Agent and dated, respectively, the date of this
Agreement and the Closing Date, in form and substance reasonably satisfactory to
the Placement Agent containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the
Registration Statement and the Prospectus.

 

(f) The Placement Agent shall have received on the Closing Date from Morrison &
Foerster LLP, counsel for the Company, an opinion, addressed to the Placement
Agent and dated the Closing Date, stating in effect the matters set forth on
Exhibit C attached hereto.

 

(g) All proceedings taken in connection with the sale of the Units as herein
contemplated shall be reasonably satisfactory in form and substance to the
Placement Agent, and the Placement Agent shall have received from Cooley Godward
LLP, a favorable opinion, addressed to the Placement Agent and dated the Closing
Date, covering such matters as are customarily covered in transactions of this
type, and the Company shall have furnished to Cooley Godward LLP such documents
as they may reasonably request for the purpose of enabling them to pass upon
such matters.

 

(h) The Placement Agent shall have received copies of the Lock-up Agreements
executed by each person listed on Schedule II hereto.

 

(i) The Shares shall have been approved for quotation on the Nasdaq National
Market, subject only to official Notice of Issuance.

 

(j) The Company shall have furnished or caused to be furnished to the Placement
Agent such further certificates or documents as the Placement Agent shall have
reasonably requested.

 

5. Covenants of the Company.

 

(a) The Company covenants and agrees as follows:

 

(i) The Company shall prepare the Prospectus in a form approved by the Placement
Agent and file such Prospectus pursuant to Rule 424(b) under the Securities Act
not later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement, or, if applicable, such
earlier time as may be required by the Rules.

 

(ii) The Company shall promptly advise the Placement Agent in writing (A) when
any post-effective amendment to the Registration Statement shall have

 

14



--------------------------------------------------------------------------------

become effective or any supplement to the Prospectus shall have been filed, (B)
of any request by the Commission for any amendment of the Registration Statement
or the Prospectus or for any additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus or the institution or threatening of any proceeding for that purpose
and (D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Units for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose. The Company shall
not file any amendment of the Registration Statement or supplement to the
Prospectus or any document incorporated by reference in the Registration
Statement unless the Company has furnished the Placement Agent a copy for its
review prior to filing and shall not file any such proposed amendment or
supplement to which the Placement Agent reasonably object. The Company shall use
its best efforts to prevent the issuance of any such stop order and, if issued,
to obtain as soon as possible the withdrawal thereof.

 

(iii) If, at any time when a prospectus relating to the Units is required to be
delivered under the Securities Act and the Rules, any event occurs as a result
of which the Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or if it shall be necessary to amend or supplement the
Prospectus to comply with the Securities Act or the Rules, the Company promptly
shall prepare and file with the Commission, subject to the second sentence of
paragraph (ii) of this Section 5(a), an amendment or supplement which shall
correct such statement or omission or an amendment which shall effect such
compliance.

 

(iv) The Company shall make generally available to its security holders and to
the Placement Agent as soon as practicable an earnings statement which shall
satisfy the provisions of Section 11(a) of the Securities Act or Rule 158 of the
Rules.

 

(v) The Company shall furnish to the Placement Agent and counsel for the
Placement Agent, without charge, signed copies of the Registration Statement
(including all exhibits thereto and amendments thereof) and, so long as delivery
of a prospectus by an underwriter or dealer may be required by the Securities
Act or the Rules, as many copies of any preliminary prospectus and the
Prospectus and any amendments thereof and supplements thereto as the Placement
Agent may reasonably request. If applicable, the copies of the Registration
Statement and Prospectus and each amendment and supplement thereto furnished to
the Placement Agent will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

 

(vi) The Company shall cooperate with the Placement Agent and its counsel in
endeavoring to qualify the Units for offer and sale in connection with the
offering under the laws of such jurisdictions as the Placement Agent may
designate and shall maintain such qualifications in effect so long as required
for the distribution of the Units; provided, however, that the Company shall not
be required in connection therewith, as a condition thereof, to qualify as a
foreign corporation or to execute a general consent to service of process in any
jurisdiction or subject itself to taxation as doing business in any
jurisdiction.

 

15



--------------------------------------------------------------------------------

(vii) The Company, during the period when the Prospectus is required to be
delivered under the Securities Act and the Rules or the Exchange Act, will file
all reports and other documents required to be filed with the Commission
pursuant to Section 13, 14 or 15 of the Exchange Act within the time periods
required by the Exchange Act and the regulations promulgated thereunder.

 

(viii) Without the prior written consent of CIBC World Markets Corp., for a
period of 90 days after the date of this Agreement (the “Lock-Up Period”), the
Company and each of its individual directors and executive officers shall not
issue, sell or register with the Commission (other than on Form S-8 or on any
successor form), or otherwise dispose of, directly or indirectly, any equity
securities of the Company (or any securities convertible into, exercisable for
or exchangeable for equity securities of the Company), except for (A) the
issuance of the Units pursuant to the Registration Statement and Prospectus, (B)
the issuance of shares pursuant to the Company’s existing employee or director
benefit plans as described in the Registration Statement and the Prospectus,
provided that in the event that during the Lock-Up Period any such shares are
issued to any person identified on Schedule II hereto, such shares shall be
subject to the Lock-Up Agreement executed by such person, and (C) the issuance
of any equity securities of the Company (or any securities convertible into,
exercisable for or exchangeable for equity securities of the Company) in
connection with an acquisition, a merger, a consolidation or a sale of assets or
in connection with a strategic investment, partnership or joint venture,
provided that prior to the issuance of such securities, each recipient of such
securities signs an agreement substantially in the form attached hereto as
Exhibit B prohibiting the offer, sale, assignment, transfer, encumbrance,
contract to sell, pledge or other disposition of such securities for the
remainder of the Lock-Up Period without the prior written consent of CIBC World
Markets Corp.

 

(ix) On or before completion of this offering, the Company shall make all
filings required under applicable securities laws and by the Nasdaq National
Market (including any required registration under the Exchange Act).

 

(x) Prior to the Closing Date, the Company will issue no press release or other
communications directly or indirectly and hold no press conference with respect
to the Company, the condition, financial or otherwise, or the earnings, business
affairs or business prospects of any of them, or the offering of the Units
without the prior written consent of the Placement Agent unless in the judgment
of the Company and its counsel, and after notification to the Placement Agent,
such press release or communication is required by law.

 

(xi) The Company will apply the net proceeds from the offering of the Units in
the manner set forth under “Use of Proceeds” in the Prospectus.

 

(xii) The Company shall maintain the effectiveness of the Registration Statement
until the earlier of the date that (i) all of the Warrants shall have been
exercised or (ii) all of the Warrants shall have expired.

 

(b) The Company agrees to pay, or reimburse if paid by the Placement Agent,
whether or not the transactions contemplated hereby are consummated or this
Agreement is terminated, all costs and expenses incident to the performance of
the obligations of the

 

16



--------------------------------------------------------------------------------

Company under this Agreement including those relating to: (i) the preparation,
printing, filing and distribution of the Registration Statement including all
exhibits thereto, any preliminary prospectus, the Prospectus, all amendments and
supplements to the Registration Statement and the Prospectus and any document
incorporated by reference therein, and the printing, filing and distribution of
this Agreement; (ii) the preparation and delivery of certificates for the Shares
and the Warrants; (iii) the registration or qualification of the Units for offer
and sale under the securities or Blue Sky laws of the various jurisdictions
referred to in Section 5(a)(vi), if applicable, and the printing, distribution
and shipment of preliminary and supplementary Blue Sky memoranda; (iv) the
furnishing (including costs of shipping and mailing) to the Placement Agent of
copies of any preliminary prospectus, the Prospectus and all amendments or
supplements to the Prospectus, and of the several documents required by this
Section to be so furnished, as may be reasonably requested for use in connection
with the offering and sale of the Units; (v) if applicable, the filing fees of
the NASD in connection with its review of the terms of the public offering and
reasonable fees and disbursements of counsel for the Placement Agent in
connection with such review; (vi) inclusion of the Shares for quotation on the
Nasdaq National Market; and (vii) all transfer taxes, if any, with respect to
the sale and delivery of the Units by the Company. Subject to the provisions of
Section 8, the Placement Agent agrees to pay, whether or not the transactions
contemplated hereby are consummated or this Agreement is terminated, all costs
and expenses incident to the performance of the obligations of the Placement
Agent under this Agreement not payable by the Company pursuant to the preceding
sentence, including, without limitation, the fees and disbursements of counsel
for the Placement Agent.

 

6. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent and
each person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all losses, claims, damages and liabilities, joint or several (including any
reasonable investigation, legal and other expenses incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted), to which they, or any of them, may become subject under the
Securities Act, the Exchange Act or other Federal or state law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus, the
Registration Statement or the Prospectus or any amendment thereof or supplement
thereto, or in any Blue Sky application or other information or other documents
executed by the Company filed in any state or other jurisdiction to qualify any
or all of the Units under the securities laws thereof (any such application,
document or information being hereinafter referred to as a “Blue Sky
Application”) or arise out of or are based upon any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided, however, that such
indemnity shall not inure to the benefit of the Placement Agent (or any person
controlling the Placement Agent) on account of any losses, claims, damages or
liabilities arising from the sale of the Units if such untrue statement or
omission or alleged untrue statement or omission was made in any preliminary
prospectus, Registration Statement or the Prospectus, or such amendment or
supplement thereto, or in any Blue Sky Application in reliance upon and in
conformity with information furnished in writing to the Company by the Placement
Agent specifically for use therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have.

 

17



--------------------------------------------------------------------------------

(b) The Placement Agent agrees to indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, each director of the
Company, and each officer of the Company who signs the Registration Statement,
against any losses, claims, damages or liabilities to which such party may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus, the Registration Statement or the
Prospectus, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in any
preliminary prospectus, the Registration Statement or the Prospectus or any such
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent expressly for use
therein; provided, however, that the obligation of the Placement Agent to
indemnify the Company (including any controlling person, director or officer
thereof) shall be limited to the amount of placement agent fees actually
received by the Placement Agent pursuant to this Agreement.

 

(c) Any party that proposes to assert the right to be indemnified under this
Section will, promptly after receipt of notice of commencement of any action,
suit or proceeding against such party in respect of which a claim is to be made
against an indemnifying party or parties under this Section, notify each such
indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served. No indemnification provided for in
Section 6(a) or 6(b) shall be available to any party who shall fail to give
notice as provided in this Section 6(c) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was prejudiced by the failure to give such notice but the omission so to notify
such indemnifying party of any such action, suit or proceeding shall not relieve
it from any liability that it may have to any indemnified party for contribution
or otherwise than under this Section. In case any such action, suit or
proceeding shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and the approval by the indemnified
party of such counsel, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses, except as provided below and
except for the reasonable costs of investigation subsequently incurred by such
indemnified party in connection with the defense thereof. The indemnified party
shall have the right to employ its counsel in any such action, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the employment of counsel by such indemnified party has been
authorized in writing by the indemnifying parties, (ii) the indemnified party
shall have been advised by counsel that there may be one or more legal defenses
available to it which are different from or in addition to those available to
the

 

18



--------------------------------------------------------------------------------

indemnifying party (in which case the indemnifying parties shall not have the
right to direct the defense of such action on behalf of the indemnified party)
or (iii) the indemnifying parties shall not have employed counsel to assume the
defense of such action within a reasonable time after notice of the commencement
thereof, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying parties. An indemnifying party shall not be liable
for any settlement of any action, suit, and proceeding or claim effected without
its written consent, which consent shall not be unreasonably withheld or
delayed.

 

7. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in Section 6(a) or 6(b)
is due in accordance with its terms but for any reason is unavailable to or
insufficient to hold harmless an indemnified party in respect to any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses (including any investigation, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting any contribution received by any person entitled hereunder to
contribution from any person who may be liable for contribution) incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other hand from the offering of the Units pursuant to
this Agreement or, if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Company on the one hand and
the Placement Agent on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations. The Company
and the Placement Agent agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above. The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this Section 7, the Placement Agent
shall not be required to contribute any amount in excess of the amount of
placement agent fees actually received by the Placement Agent pursuant to this
Agreement. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 7, each person, if any, who controls the Placement Agent within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution as the Placement Agent, and each
director of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of the Section 15 of the Securities Act or Section 20 of the Exchange Act, shall
have the same rights to contribution as the Company. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties under this Section 7,
notify such party or parties from whom contribution may be sought, but the
omission so to notify such party or parties from whom contribution may

 

19



--------------------------------------------------------------------------------

be sought shall not relieve the party or parties from whom contribution may be
sought from any other obligation it or they may have hereunder or otherwise than
under this Section 7. No party shall be liable for contribution with respect to
any action, suit, proceeding or claim settled without its written consent.

 

8. Termination.

 

(a) This Agreement may be terminated at any time prior to the Closing Date by
the Placement Agent by notifying the Company at any time at or before the
Closing Date in the absolute discretion of the Placement Agent if: (i) there has
occurred any material adverse change in the securities markets or any event, act
or occurrence that has materially disrupted, or in the reasonable opinion of the
Placement Agent, will in the future materially disrupt, the securities markets
or there shall be such a material adverse change in general financial, political
or economic conditions or the effect of international conditions on the
financial markets in the United States is such as to make it, in the reasonable
judgment of the Placement Agent, inadvisable or impracticable to market the
Units or enforce contracts for the sale of the Units; (ii) there has occurred
any outbreak or material escalation of hostilities or other calamity or crisis
the effect of which on the financial markets of the United States is such as to
make it, in the reasonable judgment of the Placement Agent, inadvisable or
impracticable to market the Units or enforce contracts for the sale of the
Units; (iii) trading in the Shares or any securities of the Company has been
suspended or materially limited by the Commission or trading generally on the
New York Stock Exchange, Inc., the American Stock Exchange, Inc. or the Nasdaq
National Market has been suspended or materially limited, or minimum or maximum
ranges for prices for securities shall have been fixed, or maximum ranges for
prices for securities have been required, by any of said exchanges or by such
system or by order of the Commission, the National Association of Securities
Dealers, Inc., or any other governmental or regulatory authority; (iv) a banking
moratorium has been declared by any state or Federal authority; or (v) in the
sole reasonable judgment of the Placement Agent, there has been, since the time
of execution of this Agreement or since the respective dates as of which
information is given in the Prospectus, any material adverse change in the
assets, properties, condition, financial or otherwise, or in the results of
operations, business affairs or business prospects of the Company and its
subsidiaries considered as a whole, whether or not arising in the ordinary
course of business. In addition to the foregoing, this Agreement shall terminate
in the event that the Closing shall not have occurred on or prior to October 31,
2004, or such other date as the Company and the Placement Agent shall agree to
in writing. In such event, any funds deposited into any trust or escrow account
on behalf of the Company will promptly be returned to the prospective purchasers
of the Units.

 

(b) If this Agreement is terminated pursuant to any of its provisions, the
Company shall not be under any liability to the Placement Agent, and the
Placement Agent shall not be under any liability to the Company, except that if
this Agreement is terminated by the Placement Agent because of any failure,
refusal or inability on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, the Company will reimburse the
Placement Agent for all out-of-pocket expenses (including the reasonable fees
and disbursements of its counsel) incurred by it in connection with this
Agreement and the proposed sale of the Units or in contemplation of performing
its obligations hereunder.

 

20



--------------------------------------------------------------------------------

9. [RESERVED]

 

10. Miscellaneous. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Placement Agent, as set
forth in this Agreement or made by or on behalf of them pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Placement Agent or the Company or any of their respective officers,
directors or controlling persons referred to in Sections 6 and 7 hereof, and
shall survive delivery of and payment for the Units. In addition, the provisions
of Sections 5(b), 6, 7 and 8 shall survive the termination or cancellation of
this Agreement.

 

This Agreement has been and is made for the benefit of the Placement Agent, the
Company and their respective successors and assigns, and, to the extent
expressed herein, for the benefit of persons controlling the Placement Agent, or
the Company, and directors and officers of the Company, and their respective
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. The term “successors and assigns” shall
not include any Investor merely because of such purchase.

 

All notices and communications hereunder shall be in writing and mailed or
delivered or by telephone or telegraph if subsequently confirmed in writing, (a)
if to the Placement Agent, CIBC World Markets Corp., 417 5th Avenue, 2nd Floor,
New York, New York 10016 Attention: Robert Buxton, with a copy to Cooley Godward
LLP, Five Palo Alto Square, 3000 El Camino Real, Palo Alto, CA 94306-2155
Attention: Vince Pangrazio, Esq. and (b) if to the Company, Stratex Networks,
Inc. 120 Rose Orchard Way, San Jose, California 95134, Attention: Juan Otero,
General Counsel, with a copy to Morrison & Foerster LLP, 755 Page Mill Road,
Palo Alto, CA 94304-1018 Attention: Justin Bastian, Esq.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement among us.

 

Very truly yours,

STRATEX NETWORKS, INC.

By

 

/S/    CARL A. THOMSEN

--------------------------------------------------------------------------------

Name:

 

Carl A. Thomsen

Title:

 

Senior VP and CFO

 

Confirmed:

 

CIBC WORLD MARKETS CORP.

By

 

/S/    ROBERT M. BUXTON

--------------------------------------------------------------------------------

Name:

 

Robert M. Buxton

Title:

 

Managing Director

 

22



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF PURCHASE AGREEMENT

 

Stratex Networks, Inc.

120 Rose Orchard Way

San Jose, CA 95134

 

Ladies and Gentlemen:

 

The undersigned entities set forth on Schedule I hereto (each, an “Investor”),
hereby confirm and agree with you as follows:

 

1. This Purchase Agreement (the “Agreement”) is made as of September 21, 2004
between Stratex Networks, Inc., a Delaware corporation (the “Company”), and each
Investor.

 

2. The Company has authorized the sale and issuance of 2,581,780 Units (the
“Units”), consisting of (i) 10,327,120 shares (the “Shares”) of common stock,
$0.01 par value per share (the “Common Stock”) and (ii) warrants to purchase
2,581,780 shares of Common Stock (the “Warrant Shares”) in the form attached
hereto as Exhibit A (each a “Warrant,” and collectively, the “Warrants”), in
each case subject to adjustment by the Company’s Board of Directors, to certain
investors (the “Offering”). The Offering has been registered under the
Securities Act of 1933, as amended, pursuant to the Company’s Registration
Statement on Form S-3 (No. 333-50820) as amended (the “Registration Statement”).

 

3. The Company and each Investor agree that such Investor will purchase from the
Company and the Company will issue and sell to such Investor (i) the aggregate
number of Shares set forth opposite such Investor’s name on Schedule I hereto
and (ii) a Warrant (the “Warrant”) to purchase the aggregate number of Warrant
Shares set forth opposite such Investor’s name on Schedule I hereto at an
initial exercise price of $2.95 per share, for the aggregate purchase price set
forth opposite such Investor’s name on Schedule I hereto, pursuant to the Terms
and Conditions for Purchase of Shares and Warrants attached hereto as Annex I
and incorporated herein by reference as if fully set forth herein. Each Investor
acknowledges that the Offering is not being underwritten by the placement agent
(the “Placement Agent”) and that there is no minimum offering amount.
Certificates representing the Shares purchased by each Investor will not be
issued to such Investor; instead, such Shares will be credited to such Investor
using customary book-entry procedures. A certificate representing the Warrant
will be issued to each Investor.

 

4. Each Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it is not a, and it has no direct or indirect affiliation or
association with, any NASD member as of the date hereof.

 

A-1



--------------------------------------------------------------------------------

5. Each Investor hereby confirms receipt of the Prospectus Supplement, dated
September 20, 2004, and the Base Prospectus, dated December 7, 2000 (together,
the “Prospectus”), of the Company distributed by email to such Investor with
this Agreement. Each Investor confirms that it had full access to the Prospectus
and was fully able to read, review, download and print it. Each Investor
acknowledges that such Investor will be required to bear the cost, if any, of
printing the Prospectus.

 

A-2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED:  

Name of Investor:

 

 

--------------------------------------------------------------------------------

   

Signature:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Name of Investor:

 

 

--------------------------------------------------------------------------------

   

Signature:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Name of Investor:

 

 

--------------------------------------------------------------------------------

   

Signature:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Name of Investor:

 

 

--------------------------------------------------------------------------------

   

Signature:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Name of Investor:

 

 

--------------------------------------------------------------------------------

   

Signature:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

STRATEX NETWORKS, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A-3



--------------------------------------------------------------------------------

SCHEDULE I

 

SCHEDULE OF INVESTORS

 

Investor

--------------------------------------------------------------------------------

  

Name in which

book-entry

should be made

(if different):

--------------------------------------------------------------------------------

   Investor Address,
Telephone and Contact
Person


--------------------------------------------------------------------------------

   Aggregate
Number of Shares


--------------------------------------------------------------------------------

   Aggregate
Number of
Warrant Shares


--------------------------------------------------------------------------------

  

Aggregate

Purchase
Price

--------------------------------------------------------------------------------

   Tax ID Number


--------------------------------------------------------------------------------

   Name of Broker


--------------------------------------------------------------------------------

   Broker
DTC No.


--------------------------------------------------------------------------------

1.

                                       

2.

                                       

3.

                                       

4.

                                       

5.

                                       

 

A-4



--------------------------------------------------------------------------------

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES AND WARRANTS

 

1. Authorization and Sale of Shares and Warrants. The Company has authorized the
sale of up to 2,581,780 Units, consisting of (i) 10,327,120 Shares and (ii)
Warrants to purchase 2,581,780 shares Warrant Shares. The Company reserves the
right to increase or decrease these numbers.

 

2. Agreement to Sell and Purchase the Shares and Warrants; Subscription Date.

 

2.1 Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined in Section 3 below), the Company will sell to each Investor,
and each Investor will purchase from the Company, the number of Shares and a
Warrant to purchase the number of Warrant Shares as is set forth opposite each
such Investor’s name on Schedule I hereto at the aggregate purchase price set
forth on Schedule 1 hereto.

 

2.2 The Company may enter into agreements similar to this Agreement with certain
other investors (the “Other Investors”) and expects to complete sales of Units
to them. (The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors”, and this Agreement and the purchase
agreements executed by the Other Investors are hereinafter sometimes
collectively referred to as the “Agreements”). The Company may accept or reject
any one or more Agreements in its sole discretion.

 

3. Delivery of the Shares and Warrants at Closing. The completion of the
purchase and sale of the Units (the “Closing”) shall occur on September 24, 2004
(the “Closing Date”), at the offices of the Company’s counsel. At the Closing,
the Company shall deliver to each Investor (i) using customary book-entry
procedures, the number of Shares set forth opposite such Investor’s name on
Schedule I hereto and (ii) a Warrant to purchase the number of Warrant Shares
set forth opposite such Investor’s name on Schedule I hereto, and each Investor
shall deliver a certified or official bank check or wire transfer of funds in
the full amount of the aggregate purchase price for the Shares and Warrant being
purchased hereunder, as set forth opposite such Investor’s name on Schedule I
hereto, to a trust account with Cooley Godward LLP (the “Escrow Agent”).

 

The Company’s obligation to issue and sell the Shares and a Warrant to each
Investor shall be subject to the following conditions, any one or more of which
may be waived by the Company: (a) receipt by the Escrow Agent of a certified or
official bank check or wire transfer of funds in the full amount of the purchase
price for the Shares and the Warrant being purchased; (b) completion of the
purchases and sales of Units under the Agreements that may be executed with the
Other Investors; and (c) the accuracy of the representations and warranties made
by the Investors and the fulfillment of those undertakings of the Investors to
be fulfilled prior to the Closing.

 

The Investor’s obligation to purchase the Units shall be subject to the
condition that the Placement Agent shall not have (a) terminated the Placement
Agency Agreement dated

 

A-5



--------------------------------------------------------------------------------

September 20, 2004, between the Company and the Placement Agent (the “Placement
Agency Agreement”) pursuant to the terms thereof or (b) determined that the
conditions to closing in the Placement Agency Agreement have not been satisfied.

 

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:

 

4.1 The Company has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement.

 

4.2 This Agreement constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

5. Representations, Warranties and Covenants of the Investors. Each Investor
hereby represents and warrants to, and covenants with, the Company, as follows:

 

5.1 The Investor represents and warrants that it has received the Company’s base
prospectus dated December 7, 2000 and the prospectus supplement dated September
20, 2004 relating to the Offering (together, the “Prospectus”).

 

5.2 The Investor, if outside the United States, will comply with all applicable
laws and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Units or has in its possession or distributes any offering
material, in all cases at its own expense.

 

5.3 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

5.4 The Investor understands that nothing in the Prospectus, this Agreement or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.

 

5.5 From and after obtaining the knowledge of the sale of the Units contemplated
hereby, the Investor has not taken, and prior to the public announcement of the

 

A-6



--------------------------------------------------------------------------------

transaction the Investor shall not take, any action that has caused or will
cause the Investor to have, directly or indirectly, sold or agreed to sell any
shares of Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Securities Exchange Act of 1934, as amended) with respect to the Common Stock,
granted any other right (including, without limitation, any put or call option)
with respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock,
whether or not, directly or indirectly, in order to hedge its position in the
Units.

 

6. Escrow Agent.

 

6.1 Appointment. The Company and each Investor hereby appoint Cooley Godward LLP
as the “Escrow Agent” under this Agreement to serve from the date hereof until
the Closing, and Cooley Godward hereby accepts such appointment.

 

6.2 Powers and Duties of Escrow Agent, Indemnity.

 

(a) Each Investor and the Company hereby irrevocably authorizes the Escrow Agent
to take all actions, to make all decisions and to exercise all powers and
remedies on its behalf under the provisions of this Agreement, including without
limitation all such actions, decisions and powers as are reasonably incidental
thereto. The Escrow Agent may execute any of its duties hereunder by or through
agents, designees or employees.

 

(b) Neither the Escrow Agent nor any of its partners, directors, members,
officers, agents, designees or employees (collectively, “Escrow Agent
Indemnified Persons”) shall be liable or responsible to any Investor, the
Company or any third party for any action taken or omitted to be taken by the
Escrow Agent or any other such Escrow Agent Indemnified Persons in accordance
with this Agreement or under any related agreement, instrument or document.

 

(c) Each Investor and the Company hereby agrees to hold harmless and indemnify
the Escrow Agent and the Escrow Agent Indemnified Persons from and against any
and all loss, damage, taxes, expense or liability which may be incurred by the
Escrow Agent and the Escrow Agent Indemnified Persons under this Agreement and
the transactions contemplated hereby and any related agreement or other
instrument or document, as the case may be, unless such liability shall be
caused by the willful misconduct or gross negligence of the Escrow Agent or the
Escrow Agent Indemnified Persons.

 

7. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Units being purchased and the payment therefor.

 

8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or

 

A-7



--------------------------------------------------------------------------------

facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, three business days after so mailed, (ii) if
delivered by a nationally recognized overnight carrier, one business day after
so mailed, (iii) if delivered by International Federal Express, two business
days after so mailed, (iv) if delivered by facsimile, upon electronic
confirmation of receipt and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

 

Stratex Networks, Inc.

120 Rose Orchard Way

San Jose, CA 95134

Attention: Juan Otero, General Counsel

Telecopy No.: (408) 944-1770

 

With a copy to:

 

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, CA 94304-1018

Attention: Justin L. Bastian, Esq.

Telecopy No.: (650) 494-0792

 

(b) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

9. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

 

11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF WARRANT

 

STRATEX NETWORKS, INC.

 

WARRANT TO PURCHASE                      SHARES OF COMMON STOCK

 

THIS WARRANT MAY NOT BE EXERCISED

AFTER 5:00 P.M., NEW YORK CITY TIME, ON

SEPTEMBER , 2009

 

THIS CERTIFIES THAT, for value received,
                                                  or registered assigns (the
“Registered Holder”) is entitled to, upon the terms and conditions hereinafter
set forth, subscribe for and purchase at the Exercise Price (defined below) from
Stratex Networks, Inc., a Delaware corporation (the “Company”),
                    fully paid and nonassessable shares (the “Warrant Shares”)
of Common Stock, par value $0.01 per share (the “Common Stock”), of the Company,
at the initial exercise price of $         per Warrant Share (the “Exercise
Price”) at any time prior to the Expiration Date (as defined in Section 7
hereof), by surrendering this Warrant, with the Form of Election to Purchase
duly executed at the principal office of the Company and by paying in full the
Exercise Price, plus transfer taxes, if any. The term “Warrant” as used herein
shall include this Warrant, and any warrant delivered in substitution or
exchange for this Warrant as provided herein. Payment of the Exercise Price
shall be made (i) in United States currency, by certified check or money order
payable to the order of the Company, or (ii) by “cashless exercise” in
accordance with the provisions below.

 

1.    Purchase Agreement. This Warrant is issued under and in accordance with
the Common Stock and Warrant Purchase Agreement dated as of September     , 2004
(the “Purchase Agreement”) between the Company and the Registered Holder and is
subject to the terms and provisions contained in the Purchase Agreement.

 

2.    Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if the Current Market Price (as defined below) of one share of Common Stock is
greater than the Exercise Price (at the date of calculation as set forth below),
in lieu of exercising this Warrant by payment of cash, the Registered Holder may
exercise this Warrant by a cashless exercise and shall receive the number of
shares of Common Stock equal to an amount (as determined below) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Election to Purchase in which event the Company shall issue to the
Registered Holder a number of shares of Common Stock computed using the
following formula:

 

X = Y - (A)(Y)

                B

 

A-9



--------------------------------------------------------------------------------

  Where X =   the number of shares of Common Stock to be issued to the
Registered Holder.

 

  Y =   the number of shares of Common Stock purchasable upon exercise of all of
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised.

 

  A =   the Exercise Price.

 

  B =   the Current Market Price of one share of Common Stock.

 

“Current Market Price” means on any particular date:

 

(a)    if the Common Stock is traded on the Nasdaq National Market or the Nasdaq
SmallCap Market, the average of the closing prices of the Common Stock of the
Company on such market over the five (5) trading days ending immediately prior
to the applicable date of valuation;

 

(b)    if the Common Stock is traded on any registered national stock exchange
but is not traded on the Nasdaq National Market or the Nasdaq SmallCap Market,
the average of the closing prices of the Common Stock of the Company on such
exchange over the five (5) trading days ending immediately prior to the
applicable date of valuation;

 

(c)    if the Common Stock is traded over-the-counter, but not on the Nasdaq
National Market, the Nasdaq SmallCap Market or a registered national stock
exchange, the average of the closing bid prices over the 30-day period ending
immediately prior to the applicable date of valuation; or

 

(d)    if there is no active public market for the Common Stock, the value
thereof, as determined in good faith by the Board of Directors of the Company,
upon due consideration of the proposed determination thereof of the Registered
Holder.

 

3.    Issuance of Warrant Shares. As soon as practicable after the date of
exercise of this Warrant the Company shall issue, or cause the transfer agent
for the Common Stock, if any, to issue a certificate or certificates for the
number of full Warrant Shares to which the Registered Holder is entitled,
registered in accordance with the instructions set forth in the Form of Election
to Purchase; provided, however, that such certificate or certificates shall be
delivered within no later than ten (10) business days after the Company’s
receipt of the Purchaser’s surrender of this Warrant, including, without
limitation, a properly completed Form of Election To Purchase. All Warrant
Shares shall be validly authorized and issued, fully paid and nonassessable, and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof. Each person in whose name any such certificate for Warrant Shares
is issued shall for all purposes be deemed to have become the holder of record
of the Warrant Shares represented thereby on the date of exercise of this
Warrant resulting in the issuance of such Warrant Shares, irrespective of the
date of issuance or delivery of such certificate for such Warrant Shares.

 

A-10



--------------------------------------------------------------------------------

4.    Partial Exercise. If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within 30 days of
the date of exercise, a new Warrant evidencing the rights of the Registered
Holder, or such other person as shall be designated in the Form of Election to
Purchase, to purchase the balance of the Warrant Shares purchasable hereunder.
In no event shall this Warrant be exercised for a fractional Warrant Share, and
the Company shall distribute no Warrant exercisable for a fractional Warrant
Share. Fractional Warrant shares shall be treated as provided for in Section 6
hereof.

 

5.    Available Authorized Shares. The Company shall at all times reserve and
keep available for issuance upon the exercise of this Warrant a number of its
authorized but unissued shares of Common Stock that will be sufficient to permit
the exercise in full of this Warrant.

 

6.    Adjustments. Subject to the provisions hereof, the Exercise Price in
effect from time to time shall be subject to adjustment, as follows:

 

(a)    In case the Company shall at any time after the date hereof (i) declare a
dividend on the outstanding Common Stock payable in shares of its capital stock,
(ii) subdivide the outstanding Common Stock, (iii) combine the outstanding
Common Stock into a smaller number of shares, or (iv) issue any shares of its
capital stock by reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then, in each case, the Exercise Price,
and the number of Warrant Shares issuable upon exercise of this Warrant in
effect at the time of the record date for such dividend or of the effective date
of such subdivision, combination, or reclassification, shall be proportionately
adjusted so that the Registered Holder after such time shall be entitled to
receive the aggregate number and kind of shares which, if such Warrants had been
exercised immediately prior to such time, the Registered Holder would have owned
upon such exercise and been entitled to receive by virtue of such dividend,
subdivision, combination or reclassification. Such adjustment shall be made
successively whenever any event listed above shall occur.

 

(b)    In case the Company shall issue or fix a record date for the issuance to
all holders of Common Stock of rights, options, or warrants to subscribe for or
purchase Common Stock (or securities convertible into or exchangeable for Common
Stock) at a price per share (or having a conversion or exchange price per share,
if a security convertible into or exchangeable for Common Stock) less than the
Current Market Price per share of the Common Stock on such record date, then, in
each case, the Exercise Price shall be adjusted by multiplying the Exercise
Price in effect immediately prior to such record date by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding on
such record date plus the number of shares of Common Stock which the aggregate
offering price of the total number of shares of Common Stock so to be offered
(or the aggregate initial conversion or exchange price of the convertible or
exchangeable securities so to be offered) would purchase at such Current Market
Price and the denominator of which shall be the number of shares of Common Stock
outstanding on such record date plus the number of additional shares of Common
Stock so issued or to be offered for subscription or purchase (or into which the
convertible or exchangeable securities so to be offered are initially
convertible or exchangeable). Such adjustment shall become effective at the
close of business on such record date; provided, however, that, to the extent
the shares of Common Stock (or securities convertible into or exchangeable for
shares of Common Stock) are

 

A-11



--------------------------------------------------------------------------------

not delivered, the Exercise Price shall be readjusted after the expiration of
such rights, options, or warrants (but only with respect to the exercise of this
Warrant after such expiration), to the Exercise Price which would then be in
effect had the adjustments made upon the issuance of such rights, options, or
warrants been made upon the basis of delivery of only the number of shares of
Common Stock (or securities convertible into or exchangeable for shares of
Common Stock) actually issued and the Exercise Price shall also be adjusted for
any subsequent adjustment or other change to the number of shares of Common
Stock issuable upon exercise, exchange or conversion of such rights, options,
warrants or other securities. Notwithstanding anything to the contrary contained
herein, no adjustment shall be made to the Exercise Price until any condition to
the vesting of such rights, options or warrants shall be fulfilled or satisfied
(and then only with respect to the portion thereof which shall have vested). In
case any subscription price may be paid in a consideration part or all of which
shall be in a form other than cash, the value of such consideration shall be as
determined in good faith by the board of directors of the Company, whose
determination shall be conclusive absent manifest error. Shares of Common Stock
owned by or held for the account of the Company or any majority-owned subsidiary
shall not be deemed outstanding for the purpose of any such computation. If any
event occurs of the type contemplated by the provisions of this paragraph but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Board shall make an appropriate adjustment in
the Exercise Price so as to equitably protect the rights of holders of this
Warrant.

 

(c)    In case the Company shall distribute to all holders of Common Stock
(including any such distribution made to the stockholders of the Company in
connection with a consolidation or merger in which the Company is the continuing
corporation) evidences of its indebtedness, cash (other than any cash dividend
which, together with any cash dividends paid within the twelve (12) months prior
to the record date for such distribution, does not exceed 5% of the Current
Market Price at the record date for such distribution) or assets (other than
distributions and dividends payable in shares of Common Stock), or rights,
options, or warrants to subscribe for or purchase Common Stock, or securities
convertible into or exchangeable for shares of Common Stock (excluding those
with respect to the issuance of which an adjustment of the Exercise Price is
provided pursuant to the foregoing paragraph), then, in each case, the Exercise
Price shall be adjusted by multiplying the Exercise Price in effect immediately
prior to the record date for the determination of stockholders entitled to
receive such distribution by a fraction, the numerator of which shall be the
Current Market Price per share of Common Stock on such record date, less the
fair market value (as determined in good faith by the board of directors of the
Company, whose determination shall be conclusive absent manifest error) of the
portion of the evidences of indebtedness or assets so to be distributed, or of
such rights, options, or warrants or convertible or exchangeable securities, or
the amount of such cash, applicable to one share, and the denominator of which
shall be such Current Market Price per share of Common Stock. Such adjustment
shall become effective at the close of business on such record date.

 

No adjustment in the Exercise Price shall be required if such adjustment is less
than $.05; provided, however, that any adjustments which by reason of this
Warrant are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Warrant shall
be made to the nearest cent or to the nearest one thousandth of a share, as the
case may be.

 

A-12



--------------------------------------------------------------------------------

In any case in which this Warrant shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event, the
Company may elect to defer, until the occurrence of such event, issuing to the
Registered Holder, if the Registered Holder has exercised this Warrant after
such record date, the shares of Common Stock, if any, issuable upon such
exercise over and above the shares of Common Stock, if any, issuable upon such
exercise on the basis of the Exercise Price in effect prior to such adjustment;
provided, however, that the Company shall deliver to the exercising Registered
Holder a due bill or other appropriate instrument evidencing the Registered
Holder’s right to receive such additional shares upon the occurrence of the
event requiring such adjustment.

 

Upon each adjustment of the Exercise Price as a result of the calculations made
above this Warrant shall thereafter evidence the right to purchase, at the
adjusted Exercise Price, that number of shares (calculated to the nearest
thousandth) obtained by dividing (A) the product obtained by multiplying the
number of shares purchasable upon exercise of this Warrant prior to adjustment
of the number of shares by the Exercise Price in effect prior to adjustment of
the Exercise Price by (B) the Exercise Price in effect after such adjustment of
the Exercise Price.

 

In case of any capital reorganization, other than in the cases referred to
above, or the consolidation or merger of the Company with or into another
corporation (other than a merger or consolidation in which the Company is the
continuing corporation and which does not result in any reclassification of the
outstanding shares of Common Stock or the conversion of such outstanding shares
of Common Stock into shares of other stock or other securities or property), or
the sale of the property of the Company as an entirety or substantially as an
entirety (collectively such actions being hereinafter referred to as
“Reorganizations”), there shall thereafter be deliverable upon exercise of this
Warrant (in lieu of the number of Warrant Shares theretofore deliverable) the
number of shares of stock or other securities or property to which the
Registered Holder of the number of shares of Common Stock which would otherwise
have been deliverable upon the exercise of this Warrant would have been entitled
upon such Reorganization if this Warrant had been exercised in full immediately
prior to such Reorganization. In case of any Reorganization, appropriate
adjustment, as determined in good faith by the Board of Directors of the
Company, shall be made in the application of the provisions herein set forth
with respect to the rights and interests of the Registered Holder so that the
provisions set forth herein shall thereafter be applicable, as nearly as
practicable, in relation to any shares or other property thereafter deliverable
upon exercise of this Warrant. The Company shall not effect any such
Reorganization, unless upon or prior to the consummation thereof the successor
corporation, or if the Company shall be the surviving corporation in any such
Reorganization and is not the issuer of the shares of stock or other securities
or property to be delivered to holders of shares of the Common Stock outstanding
at the effective time thereof, then such issuer, shall assume by written
instrument the obligation to deliver to the Registered Holder such shares of
stock, securities, cash or other property as such holder shall be entitled to
purchase in accordance with the foregoing provisions. Notwithstanding anything
to the contrary contained herein, in the event of sale or conveyance or other
transfer of all or substantially all of the assets of the Company as a part of a
plan for liquidation of the Company, all rights to exercise this Warrant shall
terminate thirty (30) days after the Company gives written notice to the
Registered Holder that such sale or conveyance or other transfer has been
consummated.

 

A-13



--------------------------------------------------------------------------------

In case of any reclassification or change of the shares of Common Stock issuable
upon exercise of this Warrant, including, without limitation, in any
reorganization (other than a change in par value or from no par value to a
specified par value, or as a result of a subdivision or combination, but
including any change in the shares into two or more classes or series of
shares), the Registered Holder of this Warrant shall have the right thereafter
to receive upon exercise of this Warrant solely the kind and amount of shares of
stock and other securities, property, cash, or any combination thereof
receivable upon such reclassification or change by a Registered Holder of the
number of shares of Common Stock for which this Warrant might have been
exercised immediately prior to such reclassification or change and the term
“Warrant Shares” shall thereafter include, without limitation, such stock and
other securities. The above provisions of this paragraph shall similarly apply
to successive reclassifications and changes of shares of Common Stock.

 

Whenever the Exercise Price is adjusted as provided in this Warrant, the Company
will promptly obtain a certificate of the chief financial officer of the Company
setting forth the Exercise Price as so adjusted and a brief statement of the
facts accounting for such adjustment. Whenever any adjustment is made pursuant
to this Warrant, the Company shall cause notice of such adjustment to be mailed
to the Registered Holder within fifteen (15) days thereafter, such notice to
include in reasonable detail (i) the events precipitating the adjustment, (ii)
the computation of any adjustments, and (iii) the Exercise Price, the number of
shares or the securities or other property purchasable upon exercise of this
Warrant after giving effect to such adjustment.

 

In no event shall the Exercise Price be adjusted below the par value per share
of the Common Stock.

 

In case at any time the Company shall propose:

 

(a)    to pay any dividend or make any distribution on shares of Common Stock in
shares of Common Stock or make any other distribution (other than regularly
scheduled cash dividends which are not in a greater amount per share than the
most recent such cash dividend) to all holders of Common Stock; or

 

(b)    to issue any rights, warrants, or other securities to all holders of
Common Stock entitling them to purchase any additional shares of Common Stock or
any other rights, warrants, or other securities; or

 

(c)    to effect any reclassification or change of outstanding shares of Common
Stock, or any consolidation, merger, sale, lease, or conveyance of property,
described above; or

 

(d)    to effect any liquidation, dissolution, or winding-up of the Company;

 

then, in each such case, the Company shall cause notice of such proposed action
to be mailed to the Registered Holder. Such notice shall be mailed, at least ten
(10) days prior to the record date for determining holders of the Common Stock
for purposes of receiving such payment or offer or at least ten (10) days prior
to the earlier of the date upon which such action is to take place or any record
date to determine holders of Common Stock entitled to receive such securities or
other property, as the case may be.

 

A-14



--------------------------------------------------------------------------------

Irrespective of any adjustments pursuant to this Warrant, any Warrant
theretofore or thereafter issued need not be amended or replaced, but
certificates thereafter issued shall bear an appropriate legend or other notice
of any adjustments.

 

The Company shall not be required upon the exercise of any Warrant to issue
fractional shares of Common Stock which may result from adjustments in
accordance with this Warrant to the Exercise Price or number of shares of Common
Stock purchasable under each Warrant. If more than one Warrant is exercised at
one time by the same Registered Holder, the number of full shares of Common
Stock which shall be deliverable shall be computed based on the number of shares
deliverable in exchange for the aggregate number of Warrants exercised. With
respect to any fractional Warrant Share called for upon the exercise this
Warrant, the Company shall pay a cash adjustment in respect of such fractional
Warrant Share in an amount equal to the same fraction of the Current Market
Price of a share of Common Stock calculated in accordance with this Warrant.

 

If any change to the capitalization of the Company should occur with respect to
which a favorable adjustment to the rights and interests of the Registered
Holder should be made, and such adjustment is not otherwise provided for in this
Warrant, such appropriate adjustment should be made as determined in good faith
by the Board of Directors of the Company.

 

7.    Expiration Date. This Warrant may not be exercised after 5:00 P.M., New
York City time, on September 24, 2009 (the “Expiration Date”) and shall be void
after the Expiration Date.

 

8.    No Rights as Stockholder. This Warrant shall not entitle the Registered
Holder to any of the rights of a stockholder of the Company, including, without
limitation, the right to vote, to receive dividends and other distributions, to
receive any notice of, or to attend, meetings of stockholders or any other
proceedings of the Company.

 

9.    Mutilation, Loss, Theft or Destruction of Warrant. If this Warrant shall
be mutilated, lost, stolen or destroyed, the Company in its discretion may
execute and deliver, in exchange and substitution for and upon cancellation of
this Warrant, or in lieu of or in substitution for a lost, stolen or destroyed
Warrant, a new Warrant for the number of Warrant Shares represented by the
Warrant so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Warrant Certificate, and of
the ownership thereof, and indemnity, if requested, all reasonably satisfactory
to the Company. Applicants for such substitute Warrant shall also comply with
such other reasonable regulations and pay such other reasonable charges
incidental thereto as the Company may prescribe. Any such new Warrant shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant shall be at any time
enforceable by anyone.

 

10.    Split Up, Combination, Exchange or Transfer of Warrant. Prior to the
latest time at which this Warrant may be exercised, subject to any applicable
laws, rules or regulations restricting transferability, this Warrant, subject to
the provisions hereof, may be split up, combined with or exchanged for other
Warrants representing a like aggregate number of Warrant Shares or may be
transferred in whole or in part. Any holder desiring to split up, combine,
exchange or transfer this Warrant shall make such request in writing delivered
to the Company at

 

A-15



--------------------------------------------------------------------------------

its principal office and shall surrender this Warrant to be split up, combined
exchanged or transferred at said office with the Form of Assignment. Upon any
such surrender for split up, combination, exchange or transfer, the Company
shall execute and deliver to the person entitled thereto a new Warrant or
Warrants, as the case may be, as so requested in the Form of Assignment. The
Company may require the holder to pay a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any split up,
combination, exchange or transfer of this Warrant prior to the issuance of any
new Warrant.

 

If this Warrant is surrendered upon its exercise or for split up, combination,
exchange or transfer, or purchased or otherwise acquired by the Company, it
shall be canceled and shall not be reissued by the Company. Any Warrant so
canceled shall be destroyed by the Company.

 

By accepting this Warrant, the Registered Holder consents and agrees with the
Company that:

 

(a)    transfer of this Warrant shall be registered on the books of the Company
only if surrendered at the principal office of the Company, duly endorsed or
accompanied by a proper instrument of transfer; and

 

(b)    prior to due presentment for registration of transfer, the Company may
deem and treat the person in whose name this Warrant is registered as the
absolute owner thereof and of the rights evidenced thereby (notwithstanding any
notations of ownership or writing on the Warrant made by anyone other than the
Company) for all purposes whatsoever, and the Company shall not be affected by
any notice to the contrary.

 

11.    Headings. The headings of the various sections of this Warrant are for
convenience of reference only and shall not be deemed to be part of this
Warrant.

 

12.    Governing Law. The laws of the State of New York shall govern this
Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed.

 

STRATEX NETWORKS, INC.

 

By: _____________________________

 

A-16



--------------------------------------------------------------------------------

FORM OF

ELECTION TO PURCHASE

 

The undersigned hereby irrevocably elects to (check one box only):

 

  ¨ purchase ________ shares of Stratex Networks, Inc. (the “Company”) common
stock (“Common Stock”) pursuant to the terms of the attached warrant (the
“Warrant”), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any;

 

  ¨ purchase the number of shares of Common Stock by cashless exercise pursuant
to the terms of the Warrant as shall be issuable upon cashless exercise of the
portion of the Warrant relating to ________ shares, and shall tender payment of
all applicable transfer taxes, if any;

 

The undersigned requests that certificates for such shares be issued and
delivered as follows:

 

ISSUE

TO: ___________________________________________

                                                 (NAME)

 

________________________________________________________________________________________________________________________________________________

(ADDRESS, INCLUDING ZIP CODE)

 

________________________________________________________________________________________________________________________________________________

(SOCIAL SECURITY OR OTHER TAX IDENTIFYING NUMBER)

DELIVER

TO: ___________________________________________

                                                 (NAME)

 

________________________________________________________________________________________________________________________________________________

(ADDRESS, INCLUDING ZIP CODE)

 

If the attached Warrant is exercised in part only, the undersigned requests that
a new Warrant evidencing the right to purchase the balance of the shares
purchasable under the Warrant be issued and delivered as set forth below.

 

ISSUE

TO: ___________________________________________

                                                 (NAME)

 

________________________________________________________________________________________________________________________________________________

(ADDRESS, INCLUDING ZIP CODE)

 

A-17



--------------------------------------------------------------------------------

________________________________________________________________________________________________________________________________________________

(SOCIAL SECURITY OR OTHER TAX IDENTIFYING NUMBER)

 

DELIVER

TO: ___________________________________________

                                             (NAME)

 

________________________________________________________________________________________________________________________________________________

(ADDRESS, INCLUDING ZIP CODE)

 

Dated: ____________________

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Insert Social Security or other identifying number of holder)  

(Signature of registered holder)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

(Signature of registered holder, if co-owned)

 

NOTE: Signature must conform in all respects to name of holder as specified on
the face of the Warrant.

 

A-18



--------------------------------------------------------------------------------

FORM OF

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
Assignee named below all of the rights of the undersigned represented by the
within Warrant, with respect to the number of Warrant Shares set forth below:

 

Name of Assignee

  Address   No. of Warrant Shares          

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint _____________________________
Attorney to make such transfer on the books of Stratex Networks, Inc. maintained
for that purpose, with full power of substitution in the premises.

 

Dated: _______________, 200_.

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Insert Social Security or other identifying number of holder)  

Signature

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant.)

 

A-19



--------------------------------------------------------------------------------

INSTRUCTION SHEET FOR INVESTOR

 

(to be read in conjunction with the entire Purchase Agreement)

 

A. Please complete the following:

 

1. Provide the information regarding the Investor requested on Schedule I to the
Purchase Agreement. The Purchase Agreement must be executed by an individual
authorized to bind the Investor.

 

2. By 8:30 a.m. New York Time on Tuesday, September 21, 2004, return via
facsimile signed copies of the enclosed Purchase Agreement and Authorization to
Disburse Funds to each of the following persons:

 

CIBC World Markets Corp.,

417 5th Avenue, 2nd Floor

New York, New York 10016

Attn: Sameer Vasudev

Phone: (212) 667-7162

Telecopy: (212) 667-6140

 

Cooley Godward LLP

5 Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Attn: Shahram Seyedin-Noor, Esq.

Phone: (650) 843-5689

Telecopy: (650) 849-7400

 

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, CA 94304-1018

Attn: Justin L. Bastian, Esq.

Phone: (650) 813-5641

Telecopy: (650) 494-0792

 

Please complete all of the information on the signature page of the Purchase
Agreement to facilitate the Closing and the electronic delivery of the Shares
and delivery of the Warrants. Please also deliver the originally signed
documents to Morrison & Foerster LLP at the address above via overnight
delivery.

 

A copy of the Purchase Agreement signed by the Company will be delivered to the
Investor at a later date.

 

A-20



--------------------------------------------------------------------------------

3. By 1:00 p.m. New York Time on Thursday, September 23, 2004, the Investor
shall wire the purchase price for the Units to the trust account of Cooley
Godward LLP pursuant to the enclosed Wire Instructions.

 

A-21



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF LOCK-UP AGREEMENT

 

September     , 2004

 

CIBC World Markets Corp.

417 5th Avenue, 2nd Floor

New York, New York 10016

 

Re: Public Offering of Common Stock of Stratex Networks, Inc.

 

Gentlemen:

 

The undersigned, a holder of common stock (“Common Stock”) or rights to acquire
Common Stock, of Stratex Networks, Inc. (the “Company”) understands that the
Company intends to file a Prospectus Supplement to Prospectus dated December 4,
2000 pursuant to and in accordance with Rule 424(b) under the Securities Act of
1933, as amended, with the Securities and Exchange Commission for the public
offering of Common Stock (the “Offering”). The undersigned further understands
that you are contemplating entering into an Placement Agency Agreement with the
Company in connection with the Offering.

 

In order to induce the Company and you to enter into the Placement Agency
Agreement and to induce you to act as the Placement Agent in the Offering, the
undersigned agrees, for the benefit of the Company and you, as the Placement
Agent, that should the Offering be effected the undersigned will not, without
your prior written consent, directly or indirectly, make any offer, sale,
assignment, transfer, encumbrance, contract to sell, grant of an option to
purchase or other disposition of any Common Stock beneficially owned (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) by
the undersigned on the date hereof or hereafter acquired for a period of 90 days
subsequent to the date of the Placement Agency Agreement, other than Common
Stock transferred (i) as a gift or gifts or by will or intestate succession
(provided that any transferee thereof agrees in writing to be bound by the terms
hereof) or (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned (provided that the
trustee of the trust agrees in writing to be bound by the terms hereof), and
provided further that any such transfer shall not involve a disposition for
value.

 

The undersigned confirms that he, she or it understands that the Placement Agent
and the Company will rely upon the representations set forth in this agreement
in proceeding with the Offering. This agreement shall be binding on the
undersigned and his, her or its respective successors, heirs, personal
representatives and assigns. The undersigned agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent against the
transfer of Common Stock or securities convertible into or exchangeable or
exercisable for Common Stock held by the undersigned except in compliance with
this agreement.

 

B-1



--------------------------------------------------------------------------------

This agreement shall terminate and the undersigned shall be released from the
undersigned’s obligations hereunder if the final prospectus relating to the
Offering has not been printed by November 30, 2004.

 

Very truly yours,

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Name (Please Print)

Dated: September     , 2004

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

OPINION OF COMPANY COUNSEL

 

1.    Each of the Company and Stratex Networks (UK) Limited, a Delaware
corporation and wholly-owned subsidiary of the Company, has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware. The Company is duly qualified to transact
business and is in good standing as a foreign corporation in the State of
California.

 

2.    Each of the Company and Stratex Networks (UK) Limited has the requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as it is currently being conducted and as described in the
Registration Statement and the Prospectus and with respect to the Company to
enter into and perform its obligations under this Agreement and to issue and
sell the Units.

 

3.    All of the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and nonassessable and
none of them was issued in violation of any preemptive or other similar right.
The Units to be issued and sold by the Company pursuant to this Agreement have
been duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, will be validly issued, fully paid and
nonassessable. The Warrant Shares have been duly authorized and when issued and
paid for in accordance with the Warrants, will be duly and validly issued, fully
paid and nonassessable. The issuance and sale of the Units by the Company is not
subject to any preemptive or other similar rights of any securityholder of the
Company contained in the Company’s Second Restated Certificate of Incorporation
or the by-laws. To such counsel’s knowledge, except as disclosed in the
Registration Statement and the Prospectus, there are no preemptive or other
rights to subscribe for or to purchase or any restriction upon the voting or
transfer of any securities of the Company pursuant to the Company’s Second
Restated Certificate of Incorporation or by-laws or other governing documents or
any agreements or other instruments to which the Company is a party or by which
it is bound. To such counsel’s knowledge, except as disclosed in the
Registration Statement and the Prospectus, there is no outstanding option,
warrant or other right calling for the issuance of, and no commitment, plan or
arrangement to issue, any share of stock of the Company or any security
convertible into, exercisable for, or exchangeable for stock of the Company. The
Common Stock and the Shares conform in all material respects to the descriptions
thereof contained in the Registration Statement and the Prospectus under the
heading “Description of Common Stock” and the Warrants conform in all material
respects to the descriptions thereof contained in the Registration Statement and
the Prospectus under the heading “Description of the Warrants.” To such
counsel’s knowledge, there are no persons with registration rights or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the Securities Act.

 

4.    The execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action, and this Agreement has been duly
authorized, executed and

 

C-1



--------------------------------------------------------------------------------

delivered by the Company and this Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.

 

5.    Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Units) will give rise to a right to terminate or accelerate the due date of any
payment due under, or violate or result in the breach of any term or provision
of, or constitute a default (or any event which with notice or lapse of time, or
both, would constitute a default) under, or require consent or waiver under, or
result in the execution or imposition of any lien, charge, claim, security
interest or encumbrance upon any properties or assets of the Company or any
Significant Subsidiary (a) pursuant to the terms of any agreement or other
instrument filed by the Company with the Securities and Exchange Commission, (b)
any judgment, decree or order of any court or arbiter to which the Company is a
party, of which such counsel is aware, or statute, rule or regulation, domestic
or foreign, of which such counsel is aware or (c) violate any provision of the
Second Restated Certificate of Incorporation or by laws of the Company or the
Certificate of Incorporation or by laws of Stratex Networks (UK) Limited.

 

6.    No consent, approval, authorization, license, registration, qualification
or order of any court or governmental agency or regulatory body is required for
the due authorization, execution, delivery or performance of this Agreement by
the Company or the consummation of the transactions contemplated hereby, except
such as have been obtained under the Securities Act and such as may be required
under state securities or Blue Sky laws in connection with the distribution of
the Units.

 

7.    To such counsel’s knowledge, there is no any action, suit, proceeding or
other investigation, before any court or before or by any public body or board
pending or threatened against, or involving the assets, properties or businesses
of, the Company which is required to be disclosed in the Registration Statement
and the Prospectus and is not so disclosed or which could reasonably be expected
to have a Material Adverse Effect.

 

8.    The statements in the Prospectus under the captions “Description of Common
Stock” and in the Registration Statement in Item 15, insofar as such statements
constitute a summary of documents referred to therein or matters of law, fairly
present and summarize, in all material respects, the matters referred to
therein. Such counsel does not know of any contracts or other documents of a
character required to be filed as an exhibit to the Registration Statement which
are not so filed.

 

9.    The Registration Statement and the Prospectus and each amendment or
supplement thereto (except for the financial statements, supporting schedules,
footnotes, and other financial and statistical information included therein, as
to which such counsel expresses no opinion) comply as to form in all material
respects with the requirements of the Securities Act and the Rules and the
documents incorporated by reference in the Registration Statement and the
Prospectus and any further amendment or supplement to any such incorporated
document made

 

C-2



--------------------------------------------------------------------------------

by the Company (except for the financial statements, supporting schedules,
footnotes, and other financial and statistical information included therein, as
to which such counsel expresses no opinion) when they became effective or were
filed with the Commission, as the case may be, complied as to form in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder.

 

10.    The Registration Statement is effective under the Securities Act, and to
such counsel’s knowledge no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or are threatened, pending or contemplated under the Securities
Act. Any required filing of the Prospectus and any supplement thereto pursuant
to Rule 424(b) under the Regulations has been made in the manner and within the
time period required by such Rule 424(b).

 

11.    The Shares have been approved for listing on the Nasdaq National Market
System.

 

12.    The Company is not an “investment company” or an entity controlled by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

To the extent deemed advisable by such counsel, such counsel may rely as to
matters of fact on certificates of responsible officers of the Company and
public officials and on the opinions of other counsel satisfactory to the
Placement Agent as to matters which are governed by laws other than the laws of
the State of New York, the General Corporation Law of the State of Delaware and
the Federal laws of the United States; provided that such counsel shall state
that in their opinion the Placement Agent and they are justified in relying on
such other opinions. Copies of such certificates and other opinions shall be
furnished to the Placement Agent and counsel for the Placement Agent.

 

In addition, such counsel shall state that such counsel has participated in
conferences with your representatives and with representatives of the Company
and its independent public accountants concerning the Registration Statement and
the Prospectus and have considered the matters required to be stated therein and
the statements contained therein, although we have not independently verified
the accuracy, completeness or fairness of such statements (except and to the
extent stated in the seventh sentence of paragraph 3 above and the first
sentence of paragraph 8 above). Based upon and subject to the foregoing, nothing
has come to such counsel’s attention that leads such counsel to believe that the
Registration Statement or the Base Prospectus, at the time the Registration
Statement became effective, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or that the Prospectus, at the time
it was filed with the Commission pursuant to Rule 424(b) under the Act or as of
the date hereof, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (it being understood that such counsel has not been requested to
and do not make any comment in this paragraph with respect to the financial
statements, supporting schedules, footnotes, and other financial and statistical
information contained in the Registration Statement or Prospectus).

 

C-3



--------------------------------------------------------------------------------

SCHEDULE I

 

SIGNIFICANT SUBSIDIARIES

 

Stratex Networks (UK) Limited

 

Sch I - 1



--------------------------------------------------------------------------------

SCHEDULE II

 

LOCK-UP SIGNATORIES

 

Charles D. Kissner

Carl A. Thomsen

John C. Brandt

Carol A. Goudey

Paul A. Kennard

Ryan R. Panos

Robert J. Schlaefli

John O’Neil

Juan Otero

Richard C. Alberding

John W. Combs

William A. Hasler

James D. Meindl, Ph.D.

V. Frank Mendicino

Edward F. Thompson